DETAILED ACTION
	This action is in response to the Applicant’s reply filed on October 3, 2022. Claims 1 and 3-5 are pending and addressed below.

Response to Amendment
In response to the Applicant’s amendment to the abstract to remove an implied phrase. The objection to the specification is withdrawn.
Claim 1 has been amended. Claim 2 is cancelled. Claims 1 and 3-5 are pending and addressed below. 
The new ground of rejection set forth below for claims 1 and 3-5 [under 35 USC 102] is necessitated by Applicant’s amendment filed on October 3, 2022. In particular, claim 1 has been amended to include “wherein the second signal also propagates uphole through an electrically conductive material positioned around the inner metallic tubular and inside the outer metallic tubular”. For these reasons, the present action is properly made final.

Response to Arguments
Applicant’s arguments, with respect to Lowell et al., US 2017/0184804 (hereinafter Lowell)   have have been fully considered and are persuasive.  The rejections of claims 1 and 3-4 as anticipated by Lowell have been withdrawn. 

Applicant's arguments with respect to Schultz et al., US 5,493,626 (hereinafter Schultz)   have been fully considered but they are not persuasive. 
Regarding claim 1, the Applicant has argued that Schultz et al., US 5,493,626 (hereinafter Schultz) does not teach or suggest “wherein the second signal also propagates uphole through an additional electrically conductive material positioned around the inner metallic tubular  and inside the outer metallic tubular” as recited in claim 1. Applicants have indicated that the Non-Final Rejection dated  July 7, 2022 (hereinafter Non-Final) has indicated the inner layer 71 and outer layer 72 of the strength member strands 70 as teaching the claimed outer metallic tubular and the additional electrically conductive material positioned around the inner metallic tubular. However, Schultz clearly discloses that the inner layer 71 and outer layer 72 of the strength member strands are in fact two separate layers as shown in Figure 6.  Strength members 71 and 72 as separate layers was also indicated in the Non-Final at par [13]. 
As the claims are amended to recite that  an electrically conductive material is positioned around the inner metallic tubular (66) and inside the outer metallic tubular (72) the strength member (71) of Schultz, clearly meets the limitations of the electrically conductive material as shown in Figure 6,  as the strength members 71, 72 are separate layers of conductive material (see Fig 6, col 7, ln 14-27). Clearly, Schultz meets the limitations of claim 1. 
Regarding claims 3-5, the arguments as presented above with respect to claim 1 are equally applicable to claims 3-5

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1 and 3-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schultz et al., US 5,493,626 (hereinafter Schultz).
Claim 1: Schultz discloses a method of conveying power and communication signals in a wellbore  (see abstract) comprising: 
sending a first signal along a power and communications cable to an electrical device located downhole in the wellbore (electricity is carried by cable to electrical section 36, col 5, ln 17-19) wherein the first signal propagates downhole through an inner metallic tubular (electrically conductive strands 66 formed of braided cooper wire, cooper strands can conduct electricity between controller 22 and instrument probe, light head, and optical components, Fig 6, col 6, ln 47-62) surrounding a waveguide (optical fiber 50) within the power and communications cable (Fig 6); and 
receiving a second signal from the electrical device along the power and communications cable, wherein the second signal propagates uphole through an outer metallic tubular (strength member strand 72) (strength member strands 70, including strength member 72, are electrically conductive, and can provide a leg of an electrical power supply loop, col 7, ln 14-21, strength members formed of galvanized improved plow steel or stainless steel, col 7, ln 22-27) within the power and communications cable (Fig 6), and wherein the outer metallic tubular surrounds and protects the inner metallic tubular and the waveguide (strength members help prevent cable from being twisted, or from particularly corrosive environments, col 7, 24-27), and 
wherein the second signal also propagates uphole through an additional electrically conductive material (strength member 71) positioned around the inner metallic tubular (66) (strength members 70, including strength member 71, are electrically conductive, and can provide a leg of an electrical power supply loop, col 7, ln 14-21, strength members formed of galvanized improved plow steel or stainless steel, col 7, ln 22-27) and inside the outer metallic tubular (strength members 71, 72 are separate layers of conductive material positioned around the inner metallic tube 60 and electrically conductive strands 66, see Fig 6, col 7, ln 14-27, strength member 71 is located inside strength member 72 as shown in Fig 6).
Claim 3: Schultz discloses receiving a third signal from the electrical device (instrument probe 12, see Fig 2, 3) wherein the third signal propagates through the waveguide (optical signals are typically transmitted from the optical converter through an optical fiber 50 in the support cable 16 to the surface, col 5, ln 8-16).
Claim 4: Schultz discloses receiving a fourth signal from the electrical equipment, wherein the fourth signal propagates through an additional waveguide located within the inner metallic tubular (although a single optical fiber is illustrated, multiple optical fibers may be used to provide a fiber optic cable, col 5, ln 46-48).
Claim 5: Schultz discloses the first signal, the second signal, or both comprise a high frequency signal (voltages required by camera are supplied by the cable, col 2, ln 65-67, col 5, ln 17-27).

Conclusion
Claims 1 and 3-5 are rejected. No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE N BUTCHER whose telephone number is (571)272-1623. The examiner can normally be reached Monday-Friday 10-6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Blake E Michener can be reached on (571) 270-5736. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLINE N BUTCHER/Primary Examiner, Art Unit 3676